PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Patent No. D, 928,888
Issue Date: August 24, 2021
Application No. 29/719,606
Filed: January 06, 2020
Attorney Docket No. 493/2832D
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed January 28, 2021.  

The request for refund is Granted.

The above request for refund states that, “Petition Decision issued 12-2-2020 indicating the petition filing was dismissed as inappropriate due to petition was not required to accept a delayed claim for foreign priority in a design application”. 

A review of the Office records for the above-identified application indicates that the applicant paid a petition fee of $2,000.00 for the acceptance of unintentionally delayed claim under 37 CFR 1.55(c) filed on May 21, 2020.  However, there is no fee required, since a petition under 37 CFR 1.55(c) is not applicable in a design application.  Therefore, a total of $2,000.00 has been refunded to applicant’s credit card account on April 29, 2021.

In view of the above, the request for refund is granted.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


	
/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions